UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [x]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2011 Commission File No. 000-27237 GENETHERA, INC. (Exact name of small Business Issuer as specified in its Charter) Nevada 65-0622463 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 7577 W. 103rd Ave. Suite 212, Westminster, CO (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code:(303) 439-2085 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ ] Yes [x] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ ] No [x] State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 23,710,596 Shares of $.001 par value Common Stock outstanding as of April 11, 2012 and Series A 4,600 Shares, and Series B 15,410,000 shares of $.001 par value Preferred Stock outstanding as of April 11, 2012. EXPLANATORY NOTE This Amendment No.1 on Form10-Q to the Quarterly Report on Form10-Q for the quarter ended September 30, 2011 of the Registrant which was originally filed with the Securities and Exchange Commission on November 21, 2011 (the “Original Filing”) is being filed to amend and update certain disclosures contained in the Original Filing, including, to include the required disclosures on the cover page of this Form 10-Q regarding the Registrant’s compliance with the XBRL disclosure rules, to include proceeds from convertible notes payable in the statement of cash flows, to clarify the Registrant’s corporate history and plan of operations as filed in the Original Filing, to include more detailed line item disclosure under results of operations and liquidity and capital resources,to correct the numbering of certain the item numbers of this Form 10-Q, to include information regarding Quantitative and Qualitative Disclosures about Market Risk, to update and correct the disclosures under Controls and Procedures, to include updated and corrected officer certifications to the Form 10-Q to include informationregarding a legal proceeding judgement that the Registrant is subject to, to update certain disclosures relating to the Registrant’s business model (as described below), to correct the number of outstanding shares as reported on the cover page of the filing, to make various other non-material changes and corrections to the Original Filing, and to furnish Exhibit 101 (i.e., the required XBRL (eXtensible Business Reporting Language)) to the Original Filing in accordance with Rule 405 of Regulation S-T. Except for the amended disclosure contained herein, this Form10-Q does not modify or update other disclosures in, or exhibits to, the Original Filing which are incorporated by reference herein.Additionally, except to update and correct the disclosures herein which relate to the date of the Original Filing, this amendment does not update any of the disclosures in the Original Filing with events which have occurred subsequent to the date of the Original Filing and investors are encouraged to review the Registrant’s most recent periodic and current report filings for information on the Registrant and its current operations. 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements GENETHERA, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (UNAUDITED) TABLE OF CONTENTS PageNo. Consolidated Balance Sheet (Unaudited) 4-7 Consolidated Statements of Operations for September 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for September 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 3 GeneThera, Inc. Consolidated Balance Sheets (Unaudited) September 30, 2011 December 31, 2010 ASSETS (Restated) Current assets Cash $ $
